DETAILED ACTION
Claims 1, 3-11, and 13-25 are considered for examination. Claims 2 and 12 are canceled. Claims 1, 3, 11, 13, 16, 17, 21, and 25 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive in full.
Previous informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §103, that the amended features of the claims overcome the previously presented art of record, The Office finds this argument persuasive. No art rejection is provided in the instant rejection.
In light of the amendments to the independent claims, a rejection under §101 is provided herein. The amendments further emphasize a human analog embodied within the claims such that the claimed invention as a whole is seen directed toward a judicial exception without significantly more. This human analog and mental analysis appears to be the predominant inventive concept in the claims. Details of the rejection are provided below.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority







The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional 
Applicant’s claim for the benefit of a prior-filed provisional application 62/267,459 filed 12/15/2015 is acknowledged, however written description support for the calculation of a weight oscillation trend using weight average momentum in claims 1 and 11; calculating weight oscillation trend by comparing weekly weight oscillation ranges on a third and fifth week in claims 2 and 12; using the maximum point of oscillation for such comparison in claims 3 and 13; using a QR code for authentication in claim 4; not displaying the weight measurement on the scale in claims 5 and 15; and dehydration calculation in claims 6 and 7; is provided only in the currently filed application and PCT/US2016/066624 filed 12/14/2016 and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. 
Co-pending/provisional applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for how the weight oscillation trend is calculated, comparing weekly weight ranges using maximum point of oscillation for the weight oscillation trend calculation, the use of a QR code for authentication, not displaying weight measurements on a scale, and the dehydration calculation process) in order for the earlier priority date to be recognized for the claims noted above.
Applicant’s claim for the benefit of a prior-filed PCT application US2016/066624, filed 12/14/2016 is acknowledged and satisfied in full for all claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data acquisition subsystem”, “data storage subsystem”, “data processing subsystem”, “information delivery subsystem” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See Figures 3-5, and the disclosure in [0026]-[0035] wherein the various components and algorithms are described.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, sufficient description (e.g., a flowchart, step-by-step instructions, or the like) is not provided for “wherein the weight average momentum is calculated using an average number of a weight range for a second week, using an average number of a weight range for a third week”. Examples in the specification are detailed in 3.4 [0044]-[0048], wherein the weight average momentum for week_f1 and week_f21 are determined in [0045] by using the average values of weight measurements from each of weeks1-3 shown in the table on page 17 (AP1, AP2, AP3). However, a description of the weight average momentum being calculated using “an average number of a weight range” for each of the noted weeks is not provided in the specification. An average of a weight range suggests that the calculation is done by averaging only two numbers representing the minimum and maximum of the measured weight values of a particular week. Such a comparison is not supported in the specification. To remedy such issue, examiner suggests changing the scope of the claim to detail that the weight average momentum is calculated using “an average of weight measurements” in each week (or similar language), or pointing to the paragraphs in the specification where the provided language is described in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claims 1, 11, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “wherein the weight average momentum is calculated using an average number of a weight range for a second week, using an average number of a weight range for a third week, and using at least one adjustment factor” as the claim omits the average of weight measurements from a first week which is required in the algorithm in the specification which describes this feature. Examples in the specification in [0045] on page 17, wherein the weighted average momentum values for week_f1 and week_f2 are determined, however support for performing such computation without using a value for AP1 is not provided in the specification. The current claim scope is broad enough to read on an embodiment wherein the weight average momentum values are calculated via an algorithm that does not require the measurement values of week1, which is not supported in the specification. To remedy such issue, examiner suggests amending the scope of the claim to specify that the weight average momentum is also calculated using average of weight measurements for a first week (or similar language), or pointing to the paragraphs in the specification where the claimed language is described in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claims 1, 11, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “using the weight average momentum to calculate a weight oscillation trend” as the weight average momentum is not used in the specification to calculate the weight oscillation trend as claimed. Examples in the specification are provided on the table in page 25-26, wherein the weight oscillation trend (as further defined in the last clause of claims 1 and 11) is calculated by subtracting the maximum points of oscillation of the fifth week from the third (present) week. The weight average momentum for week_f5 is utilized in the calculation of the maximum point of oscillation of week_5 in [0050], which is subsequently used in the weight oscillation trend calculation on page 25-26, however support for all possible uses of weight average momentum in the calculation of the weight oscillation trend is not provided in the specification. The current claim scope is broad enough to read on an embodiment wherein the weight average momentum value is used directly to calculate the weight oscillation trend, which is not supported in the specification. To remedy such issue, examiner suggests amending the scope of the claim to specify that the weight average momentum is used to calculate the .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claims 1 and 11 recite an abstract idea of a clinician analyzing and predicting the weight trends of a user based on previous measurements which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance2.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method for weight management, comprising wherein a clinician manages the weight information of a user: 
receiving identification information specific to a user wherein the clinician meets with the user and obtains their ID/name; 
authenticating the identification information by comparison to previously stored information wherein the clinician verifies the user’s identity by comparing their ID/name to their files; 
receiving weight measurement data for the user wherein the clinician measures the user’s weight on a scale; 
receiving information about the clothing worn by the user at a the time of weight measurement wherein the clinician assesses the weight of the clothing the user is weighting while being weighed; 
adjusting the weight measurement data based upon the information about the clothing wherein the clinician subtracts some weight from the scale based upon the assessed clothing weight; 
analyzing the weight measurement data along with previously collected user data to calculate a weight average momentum wherein the clinician analyzes the new weight information and old weight information previously obtained to calculate a weight average momentum via a linear equation via pen or paper; 
using the weight average momentum to calculate a weight oscillation trend wherein the clinician uses the predicted weight for future weeks to determine a weight oscillation trend mentally or via pen and paper via mental comparisons and calculations; 
determining a weight trend based at least in part upon the weight oscillation trend; and outputting the weight trend wherein the clinician determines if the user is trending to gain or lose weight in future weeks based on the mental analysis and outputs the results of such analysis; 
wherein the weight average momentum is calculated using an average number of a weight range for a second week, using an average number of a weight range for a third week, and using at least one adjustment factor wherein the clinician mentally calculates the user’s likely average weight in coming weeks based on their average weight in the current and prior week and some adjustment factor determined through experimentation or statistical methods, and 
wherein the weight oscillation trend is calculated by comparing a weekly weight oscillation range-for-a-third-week-and-a-weekly weight oscillation range for a fifth week wherein the clinician determines the oscillation trend by comparing the maximum values predicted for two weeks in advance and the current week.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a diagnostic assessment of a clinician assessing the weight trends of a subject, and (2) the mental process a clinician takes to determine the weight trends of a subject. That is, other than reciting a “computerized” method, implemented by various “subsystems”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of 
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computerized weight assessment tool and a user interface to perform the claimed steps. The assessment tool and user interface are both recited at a high-level of generality (e.g., a generic computer performing calculations and receiving information for analysis) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing neurological assessments under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. The claims merely recite the generic implementation via data subsystems, which fails to differentiate the claims from mere automation. Any technical features implemented in the provision of computer interfaces is devoid from the claim language. The additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a neurological exam, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
TLI Communications. The claimed information delivery subsystem and data acquisition subsystem, which provides a graphical display for inputting and outputted data, is deemed conventional as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. The data storage subsystem for storing and comparing information to stored information is deemed conventional as per Versata Dev. Group, Inc. v. SAP Am., Inc., and OIP Techs., Inc., v. Amazon.com, Inc. The processing subsystem is deemed conventional as per Bancorp Services v. Sun Life, which relies on a processor for its basic calculation function. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 3, 6-10, 13, 16-25 simply further exemplify aspects of the abstract clinical assessment management and mental processes performed therein, wherein they detail additional aspects of the mental calculation, the data used in such calculation, and/or the output and form of output provided by the clinician (e.g., drawings, writings, or the like). Claim 4 recites the use of a QR code for authentication, which is found conventional based upon the specification that relies on the well-known and routine nature of such feature for sufficient written 3. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.

Examiner’s Note
No art rejection is provided in the present action in light of the amendments.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the newly amended features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See [0050] and [0055], wherein week3 is the present week, week4 the next week in the future, week5 two weeks in the future, week2 the previous week and week1 two weeks in the past.
        2 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        3 See at least Fig. 22 of US Pub. 20140090444